   

EXHIBIT 10.167
 
MTI MICROFUEL CELLS INC. 2009 STOCK PLAN
 
     1. Purposes of the Plan. The purposes of this MTI MicroFuel Cells Inc. 2009
Stock Plan are to attract and retain the best available personnel for positions
of substantial responsibility, to provide additional incentive to Employees and
Consultants, and to promote the success of the Company’s business. Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant of an Option
and subject to the applicable provisions of Section 422 of the Code and the
regulations promulgated thereunder. Restricted Stock may also be granted under
the Plan.
 
     2. Definitions. As used herein, the following definitions shall apply:
 
          (a) “Administrator” means the Board or a Committee.
 
          (b) “Affiliate” means an entity other than a Subsidiary which the
Company and/or one or more Subsidiaries own not less than fifty percent (50%) of
such entity.
 
          (c) “Applicable Laws” means all applicable laws, rules, regulations
and requirements, including, but not limited to, all applicable U.S. federal or
state laws, any Stock Exchange rules or regulations, and the applicable laws,
rules or regulations of any other country or jurisdiction where Options or
Restricted Stock are granted under the Plan or Participants reside or provide
services, as such laws, rules, and regulations shall be in effect from time to
time.
 
          (d) “Award” means any award of an Option or Restricted Stock under the
Plan.
 
          (e) “Board” means the Board of Directors of the Company.
 
          (f) “Cashless Exercise” means a program approved by the Administrator
in which payment of the Option exercise price, tax obligations or other required
deductions may be satisfied, in whole or in part, with Shares subject to the
Option, including by delivery of an irrevocable direction to a securities broker
(on a form prescribed by the Company) to sell Shares and to deliver all or part
of the sale proceeds to the Company in payment of such amount.
 
          (g) “Cause” for termination of a Participant’s Continuous Service
Status will exist (unless another definition is provided in an applicable Option
Agreement, Restricted Stock Purchase Agreement, employment agreement or other
applicable written agreement) if the Participant’s Continuous Service Status is
terminated for any of the following reasons: (i) Participant’s willful failure
to perform his or her duties and responsibilities to the Company or
Participant’s violation of any written Company policy; (ii) Participant’s
commission of any act of fraud, embezzlement, dishonesty or any other willful
misconduct that has caused or is reasonably expected to result in injury to the
Company; (iii) Participant’s unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom the
Participant owes an obligation of nondisclosure as a result of his or her
relationship with the Company; or (iv) Participant’s material breach of any of
his or her obligations under any written agreement or covenant with the Company.
The determination as to whether a Participant’s Continuous Service Status has
been terminated for Cause shall be made in good faith by the Company and shall
be final and binding on the Participant. The foregoing definition does not in
any way limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time, and the term “Company” will be interpreted
to include any Parent, Subsidiary, Affiliate, or any successor thereto, if
appropriate.
 
          (h) “Code” means the Internal Revenue Code of 1986, as amended.
 
          (i) “Committee” means one or more committees or subcommittees of the
Board consisting of two (2) or more Directors (or such lesser or greater number
of Directors as shall constitute the minimum number permitted by Applicable Laws
to establish a committee or sub-committee of the Board) appointed by the Board
to administer the Plan in accordance with Section 4.
 
          (j) “Common Stock” means the Company’s common stock, as adjusted in
accordance with Section 11.
 
          (k) “Company” means MTI MicroFuel Cells Inc., a Delaware corporation.
 

--------------------------------------------------------------------------------



          (l) “Consultant” means any person or entity, including an advisor but
not an Employee, who renders services to the Company, or any Parent, Subsidiary
or Affiliate, and is compensated for such services, and any Director whether
compensated for such services or not.
 
          (m) “Continuous Service Status” means the absence of any interruption
or termination of service as an Employee or Consultant. Continuous Service
Status as an Employee or Consultant shall not be considered interrupted or
terminated in the case of: (i) Company approved sick leave; (ii) military leave;
(iii) any other bona fide leave of absence approved by the Company, provided
that, if an Employee is holding an Incentive Stock Option and such leave exceeds
three (3) months, such Employee’s service as an Employee shall be deemed
terminated on the first (1st) day following such three (3)-month period and the
Incentive Stock Option shall thereafter automatically become a Nonstatutory
Stock Option in accordance with Applicable Laws, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to a written Company policy. Also, Continuous
Service Status as an Employee or Consultant shall not be considered interrupted
or terminated in the case of a transfer between locations of the Company or
between the Company, its Parents, Subsidiaries or Affiliates, or their
respective successors, or a change in status from an Employee to a Consultant or
from a Consultant to an Employee.
 
          (n) “Director” means a member of the Board.
 
          (o) “Disability” means “disability” within the meaning of Section
22(e)(3) of the Code.
 
          (p) “Employee” means any person employed by the Company, or any
Parent, Subsidiary or Affiliate, with the status of employment determined
pursuant to such factors as are deemed appropriate by the Company in its sole
discretion, subject to any requirements of Applicable Laws, including the Code.
The payment by the Company of a director’s fee shall not be sufficient to
constitute “employment” of such director by the Company or any Parent,
Subsidiary or Affiliate.
 
          (q) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
          (r) “Fair Market Value” means, as of any date, the per share fair
market value of the Common Stock, as determined by the Administrator in good
faith on such basis as it deems appropriate and applied consistently with
respect to Participants. Whenever possible, the determination of Fair Market
Value shall be based upon the per share closing price for the Shares as reported
in The Wall Street Journal for the applicable date.
 
          (s) “Family Members” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Participant, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons (or the Participant) have more than fifty percent (50%)
of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent (50%) of the
voting interests.
 
          (t) “Incentive Stock Option” means an Option intended to, and which
does, in fact, qualify as an incentive stock option within the meaning of
Section 422 of the Code.
 
          (u) “Involuntary Termination” means (unless another definition is
provided in the applicable Option Agreement, Restricted Stock Purchase
Agreement, employment agreement or other applicable written agreement) the
termination of a Participant’s Continuous Service Status other than for (i)
death, (ii) Disability or (iii) Cause by the Company or a Parent, Subsidiary,
Affiliate or successor thereto, as appropriate.
 
          (v) “Listed Security” means any security of the Company that is listed
or approved for listing on a national securities exchange or designated or
approved for designation as a national market system security on an interdealer
quotation system by the National Association of Securities Dealers, Inc.
 
          (w) “Nonstatutory Stock Option” means an Option that is not intended
to, or does not, in fact, qualify as an Incentive Stock Option.
 
          (x) “Option” means a stock option granted pursuant to the Plan.
 

--------------------------------------------------------------------------------



          (y) “Option Agreement” means a written document, the form(s) of which
shall be approved from time to time by the Administrator, reflecting the terms
of an Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.
 
          (z) “Option Exchange Program” means a program approved by the
Administrator whereby outstanding Options (i) are exchanged for Options with a
lower exercise price, Restricted Stock, cash or other property or (ii) are
amended to decrease the exercise price as a result of a decline in the Fair
Market Value.
 
          (aa) “Optioned Stock” means Shares that are subject to an Option or
that were issued pursuant to the exercise of an Option.
 
          (bb) “Optionee” means an Employee or Consultant who receives an
Option.
 
          (cc) “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of grant
of the Award, each of the corporations other than the Company owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain. A corporation
that attains the status of a Parent on a date after the adoption of the Plan
shall be considered a Parent commencing as of such date.
 
          (dd) “Participant” means any holder of one or more Awards or Shares
issued pursuant to an Award.
 
          (ee) “Plan” means this MTI MicroFuel Cells Inc. 2009 Stock Plan.
 
          (ff) “Restricted Stock” means Shares acquired pursuant to a right to
purchase Common Stock granted pursuant to Section 8.
 
          (gg) “Restricted Stock Purchase Agreement” means a written document,
the form(s) of which shall be approved from time to time by the Administrator,
reflecting the terms of Restricted Stock granted under the Plan and includes any
documents attached to such agreement.
 
          (hh) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act,
as amended from time to time, or any successor provision.
 
          (ii) “Securities Act” means the Securities Act of 1933, as amended.
 
          (jj) “Share” means a share of Common Stock, as adjusted in accordance
with Section 11.
 
          (kk) “Stock Exchange” means any stock exchange or consolidated stock
price reporting system on which prices for the Common Stock are quoted at any
given time.
 
          (ll) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of
grant of the Award, each of the corporations other than the last corporation in
the unbroken chain owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.
 
          (mm) “Ten Percent Holder” means a person who owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary measured as of an Award’s date of grant.
 
          (nn) “Triggering Event” means:
 
               (i) a sale, transfer or disposition of all or substantially all
of the Company’s assets other than to (A) a corporation or other entity of which
at least a majority of its combined voting power is owned directly or indirectly
by the Company, (B) a corporation or other entity owned directly or indirectly
by the holders of capital stock of the Company in substantially the same
proportions as their ownership of Common Stock, or (C) a corporation, entity or
person in which the holders of at least a majority of the shares of voting
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by such shares remaining outstanding in the continuing
entity or by their being converted into shares of voting capital stock of the
surviving entity) a majority of the total voting power represented by the shares
of voting capital stock of the Company (or the surviving entity) outstanding
immediately after such transaction (an “Excluded Entity”); or
 

--------------------------------------------------------------------------------



               (ii) any merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person,
other than a transaction with or into an Excluded Entity.
 
Notwithstanding anything stated herein, a transaction shall not constitute a
“Triggering Event” if its sole purpose is to change the jurisdiction of the
Company’s incorporation, or to create a holding company that will be owned in
substantially the same proportions by the persons who hold the Company’s
securities immediately before such transaction. For clarity, the term
“Triggering Event” as defined herein shall not include stock sale transactions
whether by the Company or by the holders of capital stock.
 
     3. Stock Subject to the Plan. Subject to the provisions of Section 11, the
maximum aggregate number of Shares that may be issued under the Plan is
thirty-eight million (38,000,000) Shares, of which all Shares may be issued
under the Plan pursuant to Incentive Stock Options. The Shares issued under the
Plan may be authorized, but unissued, or reacquired Shares. If an Award should
expire or become unexercisable for any reason without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, the unpurchased
Shares that were subject thereto shall, unless the Plan shall have been
terminated, become available for future grant under the Plan. In addition, any
Shares which are retained by the Company upon exercise of an Award in order to
satisfy the exercise or purchase price for such Award or any withholding taxes
due with respect to such Award shall be treated as not issued and shall continue
to be available under the Plan and Shares issued under the Plan and later
repurchased by the Company at the original purchase price paid for the Shares
(including, without limitation, upon repurchase by the Company in connection
with the termination of a Participant’s Continuous Service Status) shall again
be available for future grant under the Plan. Any Shares issued under the Plan
and later repurchased by the Company pursuant to any other repurchase right that
the Company may have shall not be available for future grant under the Plan.
 
     4. Administration of the Plan.
 
          (a) General. The Plan shall be administered by the Board, a Committee
appointed by the Board, or any combination thereof, as determined by the Board.
The Plan may be administered by different administrative bodies with respect to
different classes of Participants and, if permitted by Applicable Laws, the
Board may authorize one or more officers of the Company to make Awards under the
Plan to Employees and Consultants (who are not subject to Section 16 of the
Exchange Act) within parameters specified by the Board.
 
          (b) Committee Composition. If a Committee has been appointed pursuant
to this Section 4, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board. From time to time the Board may
increase the size of any Committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefor, fill vacancies (however caused) and dissolve a Committee and
thereafter directly administer the Plan, all to the extent permitted by
Applicable Laws and, in the case of a Committee administering the Plan in
accordance with the requirements of Rule 16b-3 or Section 162(m) of the Code, to
the extent permitted or required by such provisions.
 
          (c) Powers of the Administrator. Subject to the provisions of the Plan
and, in the case of a Committee, the specific duties delegated by the Board to
such Committee, the Administrator shall have the authority, in its sole
discretion:
 
               (i) to determine the Fair Market Value in accordance with Section
2(r), provided that such determination shall be applied consistently with
respect to Participants under the Plan;
 
               (ii) to select the Employees and Consultants to whom Awards may
from time to time be granted;
 
               (iii) to determine the number of Shares to be covered by each
Award;
 
               (iv) to approve the form(s) of agreement(s) and other related
documents used under the Plan;
 
               (v) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder, which terms and
conditions include but are not limited to the exercise or purchase price, the
time or times when Awards may vest and/or be exercised (which may be based on
performance criteria), the circumstances (if any) when vesting will be
accelerated or forfeiture restrictions will be waived, and any restriction or
limitation regarding any Award, Optioned Stock, or Restricted Stock;
 

--------------------------------------------------------------------------------



               (vi) to amend any outstanding Award or agreement related to any
Optioned Stock or Restricted Stock, including any amendment adjusting vesting
(e.g., in connection with a change in the terms or conditions under which such
person is providing services to the Company), provided that no amendment shall
be made that would materially and adversely affect the rights of any Participant
without his or her consent;
 
               (vii) to determine whether and under what circumstances an Option
may be settled in cash under Section 7(d) instead of Common Stock;
 
               (viii) subject to Applicable Laws, to implement an Option
Exchange Program and establish the terms and conditions of such Option Exchange
Program without consent of the holders of capital stock of the Company, provided
that no amendment or adjustment to an Option that would materially and adversely
affect the rights of any Participant shall be made without his or her consent;
 
               (ix) to approve addenda pursuant to Section 17 or to grant Awards
to, or to modify the terms of, any outstanding Option Agreement or Restricted
Stock Purchase Agreement or any agreement related to any Optioned Stock or
Restricted Stock held by Participants who are foreign nationals or employed
outside of the United States with such terms and conditions as the Administrator
deems necessary or appropriate to accommodate differences in local law, tax
policy or custom which deviate from the terms and conditions set forth in this
Plan to the extent necessary or appropriate to accommodate such differences; and
 
               (x) to construe and interpret the terms of the Plan, any Option
Agreement, or Restricted Stock Purchase Agreement, and any agreement related to
any Optioned Stock or Restricted Stock, which constructions, interpretations and
decisions shall be final and binding on all Participants.
 
          (d) Indemnification. To the maximum extent permitted by Applicable
Laws, each member of the Committee (including officers of the Company, if
applicable), or of the Board, as applicable, shall be indemnified and held
harmless by the Company against and from (i) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan or pursuant to the terms
and conditions of any Award except for actions taken in bad faith or failures to
act in bad faith, and (ii) any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided that such member shall give the Company an opportunity, at its own
expense, to handle and defend any such claim, action, suit or proceeding before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation, Certificate of Incorporation or Bylaws, by contract,
as a matter of law, or otherwise, or under any other power that the Company may
have to indemnify or hold harmless each such person.
 
     5. Eligibility.
 
          (a) Recipients of Grants. Nonstatutory Stock Options and Restricted
Stock may be granted to Employees and Consultants. Incentive Stock Options may
be granted only to Employees, provided that Employees of Affiliates shall not be
eligible to receive Incentive Stock Options.
 
          (b) Type of Option. Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
 
          (c) ISO $100,000 Limitation. Notwithstanding any designation under
Section 5(b), to the extent that the aggregate Fair Market Value of Shares with
respect to which options designated as incentive stock options are exercisable
for the first time by any Optionee during any calendar year (under all plans of
the Company or any Parent or Subsidiary) exceeds $100,000, such excess options
shall be treated as nonstatutory stock options. For purposes of this Section
5(c), incentive stock options shall be taken into account in the order in which
they were granted, and the Fair Market Value of the Shares subject to an
incentive stock option shall be determined as of the date of the grant of such
option.
 
          (d) No Employment Rights. Neither the Plan nor any Award shall confer
upon any Employee or Consultant any right with respect to continuation of an
employment or consulting relationship with the Company (any parent, subsidiary
or affiliate), nor shall it interfere in any way with such Employee’s or
Consultant’s right or the Company’s (parent’s, subsidiary’s or affiliate's)
right to terminate his or her employment or consulting relationship at any time,
with or without cause.
 

--------------------------------------------------------------------------------



     6. Term of Plan. The Plan shall become effective upon its adoption by the
Board and shall continue in effect until December __, 2019 unless sooner
terminated under Section 13.
 
     7. Options.
 
          (a) Term of Option. The term of each Option shall be the term stated
in the Option Agreement; provided that the term shall be no more than ten (10)
years from the date of grant thereof or such shorter term as may be provided in
the Option Agreement and provided further that, in the case of an Incentive
Stock Option granted to a person who at the time of such grant is a Ten Percent
Holder, the term of the Option shall be five (5) years from the date of grant
thereof or such shorter term as may be provided in the Option Agreement.
 
          (b) Option Exercise Price and Consideration.
 
               (i) Exercise Price. The per Share exercise price for the Shares
to be issued pursuant to the exercise of an Option shall be such price as is
determined by the Administrator and set forth in the Option Agreement, but shall
be subject to the following:
 
                    (A) In the case of an Incentive Stock Option
 
                         1. granted to an Employee who at the time of grant is a
Ten Percent Holder, the per Share exercise price shall be no less than one
hundred ten percent (110%) of the Fair Market Value on the date of grant;
 
                         2. granted to any other Employee, the per Share
exercise price shall be no less than one hundred percent (100%) of the Fair
Market Value on the date of grant;
 
                    (B) Except as provided in subsection (C) below, in the case
of a Nonstatutory Stock Option the per Share exercise price shall be such price
as is determined by the Administrator, provided that, if the per Share exercise
price is less than one hundred percent (100%) of the Fair Market Value on the
date of grant, it shall otherwise comply with all Applicable Laws, including
Section 409A of the Code; and
 
                    (C) Notwithstanding the foregoing, Options may be granted
with a per Share exercise price other than as required above pursuant to a
merger or other corporate transaction.
 
               (ii) Permissible Consideration. The consideration to be paid for
the Shares to be issued upon exercise of an Option, including the method of
payment, shall be determined by the Administrator (and, in the case of an
Incentive Stock Option and to the extent required by Applicable Laws, shall be
determined at the time of grant) and may consist entirely of (1) cash; (2)
check; (3) to the extent permitted under Applicable Laws, delivery of a
promissory note with such recourse, interest, security and redemption provisions
as the Administrator determines to be appropriate; (4) cancellation of
indebtedness; (5) other previously owned Shares that have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which the Option is exercised; (6) a Cashless Exercise; (7) such other
consideration and method of payment permitted under Applicable Laws; or (8) any
combination of the foregoing methods of payment. In making its determination as
to the type of consideration to accept, the Administrator shall consider if
acceptance of such consideration may be reasonably expected to benefit the
Company and the Administrator may, in its sole discretion, refuse to accept a
particular form of consideration at the time of any Option exercise.
 
          (c) Exercise of Option.
 
               (i) General.
 
                    (A) Exercisability. Any Option granted hereunder shall be
exercisable at such times and under such conditions as determined by the
Administrator, consistent with the terms of the Plan and reflected in the Option
Agreement, including vesting requirements and/or performance criteria with
respect to the Company, Parent, Subsidiary or Affiliate, and/or Optionee.
 
                    (B) Leave of Absence. The Administrator shall have the
discretion to determine whether and to what extent the vesting of Options shall
be tolled during any leave of absence; provided, however, that in the absence of
such determination, vesting of Options shall be tolled during any unpaid leave
(unless otherwise required by Applicable Laws). Notwithstanding the foregoing,
in the event of military leave, vesting shall toll during any unpaid portion of
such leave, provided that, upon a Optionee’s returning from military leave
(under conditions that would entitle him or her to protection upon such return
under the Uniform Services Employment and Reemployment Rights Act), he or she
shall be given vesting credit with respect to Options to the same extent as
would have applied had the Optionee continued to provide services to the Company
(or any Parent, Subsidiary or Affiliate, if applicable) throughout the leave on
the same terms as he or she was providing services immediately prior to such
leave.
 

--------------------------------------------------------------------------------



                    (C) Minimum Exercise Requirements. An Option may not be
exercised for a fraction of a Share. The Administrator may require that an
Option be exercised as to a minimum number of Shares, provided that such
requirement shall not prevent an Optionee from exercising the full number of
Shares as to which the Option is then exercisable.
 
                    (D) Procedures for and Results of Exercise. An Option shall
be deemed exercised when written notice of such exercise has been received by
the Company in accordance with the terms of the Option Agreement by the person
entitled to exercise the Option and the Company has received full payment for
the Shares with respect to which the Option is exercised and has paid, or made
arrangements to satisfy, any applicable taxes, withholding, required deductions
or other required payments in accordance with Section 9. The exercise of an
Option shall result in a decrease in the number of Shares that thereafter may be
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
 
                    (E) Rights as Holder of Capital Stock. Until the issuance of
the Shares (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a holder of capital stock shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the stock certificate is issued, except as provided in
Section 11.
 
               (ii) Termination of Continuous Service Status. The Administrator
shall establish and set forth in the applicable Option Agreement the terms and
conditions upon which an Option shall remain exercisable, if at all, following
termination of an Optionee’s Continuous Service Status, which provisions may be
waived or modified by the Administrator at any time. To the extent that an
Option Agreement does not specify the terms and conditions upon which an Option
shall terminate upon termination of an Optionee’s Continuous Service Status, the
following provisions shall apply:
 
                    (A) General Provisions. If the Optionee (or other person
entitled to exercise the Option) does not exercise the Option to the extent so
entitled within the time specified below, the Option shall terminate and the
Optioned Stock underlying the unexercised portion of the Option shall revert to
the Plan. In no event may any Option be exercised after the expiration of the
Option term as set forth in the Option Agreement (and subject to this Section
7).
 
                    (B) Termination other than Upon Disability or Death or for
Cause. In the event of termination of an Optionee’s Continuous Service Status
other than under the circumstances set forth in subsections (C) through (E)
below, such Optionee may exercise any outstanding Option at any time within
three (3) months following such termination to the extent the Optionee is vested
in the Optioned Stock.
 
                    (C) Disability of Optionee. In the event of termination of
an Optionee’s Continuous Service Status as a result of his or her Disability,
such Optionee may exercise any outstanding Option at any time within twelve (12)
months following such termination to the extent the Optionee is vested in the
Optioned Stock.
 
                    (D) Death of Optionee. In the event of the death of an
Optionee during the period of Continuous Service Status since the date of grant
of any outstanding Option, or within three (3) months following termination of
Optionee’s Continuous Service Status, the Option may be exercised by any
beneficiaries designated in accordance with Section 15 below or, if there are no
such beneficiaries, by the Optionee’s estate, or by a person who acquired the
right to exercise the Option by bequest or inheritance, at any time within
twelve (12) months following the date the Optionee’s Continuous Service Status
terminated, but only to the extent the Optionee is vested in the Optioned Stock.
 
                    (E) Termination for Cause. In the event of termination of an
Optionee’s Continuous Service Status for Cause, any outstanding Option
(including any vested portion thereof) held by such Optionee shall immediately
terminate in its entirety upon first notification to the Optionee of termination
of the Optionee’s Continuous Service Status for Cause. If an Optionee’s
Continuous Service Status is suspended pending an investigation of whether the
Optionee’s Continuous Service Status will be terminated for Cause, all the
Optionee’s rights under any Option, including the right to exercise the Option,
shall be suspended during the investigation period. Nothing in this Section
7(c)(ii)(E) shall in any way limit the Company’s right to purchase unvested
Shares issued upon exercise of an Option as set forth in the applicable Option
Agreement.
 

--------------------------------------------------------------------------------



          (d) Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted under the Plan
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.
 
     8. Restricted Stock.
 
          (a) Rights to Purchase. When a right to purchase Restricted Stock is
granted under the Plan, the Company shall advise the recipient in writing of the
terms, conditions and restrictions related to the offer, including the number of
Shares that such person shall be entitled to purchase, the price to be paid
(which shall be as determined by the Administrator, subject to Applicable Laws,
including any applicable securities laws), and the time within which such person
must accept such offer. The permissible consideration for Restricted Stock shall
be determined by the Administrator and shall be the same as is set forth in
Section 7(b)(ii) with respect to exercise of Options. The offer to purchase
Shares shall be accepted by execution of a Restricted Stock Purchase Agreement
in the form determined by the Administrator.
 
          (b) Repurchase Option.
 
               (i) General. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the Participant’s
Continuous Service Status for any reason (including death or Disability) at a
purchase price for Shares equal to the original purchase price paid by the
purchaser for such Shares and may be paid by cancellation of any indebtedness of
the purchaser to the Company. The repurchase option shall lapse at such rate as
the Administrator may determine.
 
               (ii) Leave of Absence. The Administrator shall have the
discretion to determine whether and to what extent the lapsing of Company
repurchase rights shall be tolled during any leave of absence; provided,
however, that in the absence of such determination, such lapsing shall be tolled
during any unpaid leave (unless otherwise required by Applicable Laws).
Notwithstanding the foregoing, in the event of military leave, the lapsing of
Company repurchase rights shall toll during any unpaid portion of such leave,
provided that, upon a Participant’s returning from military leave (under
conditions that would entitle him or her to protection upon such return under
the Uniform Services Employment and Reemployment Rights Act), he or she shall be
given vesting credit with respect to Shares purchased pursuant to the Restricted
Stock Purchase Agreement to the same extent as would have applied had the
Participant continued to provide services to the Company (or any Parent,
Subsidiary or Affiliate, if applicable) throughout the leave on the same terms
as he or she was providing services immediately prior to such leave.
 
          (c) Other Provisions. The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion. In
addition, the provisions of Restricted Stock Purchase Agreements need not be the
same with respect to each Participant.
 
          (d) Rights as a Holder of Capital Stock. Once the Restricted Stock is
purchased, the Participant shall have the rights equivalent to those of a holder
of capital stock, and shall be a record holder when his or her purchase and the
issuance of the Shares is entered upon the records of the duly authorized
transfer agent of the Company. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Restricted Stock
is purchased, except as provided in Section 11.
 
     9. Taxes.
 
          (a) As a condition of the grant, vesting and exercise of an Award, the
Participant (or in the case of the Participant’s death or a permitted
transferee, the person holding or exercising the Award) shall make such
arrangements as the Administrator may require for the satisfaction of any
applicable U.S. federal, state, local or foreign tax, withholding, and any other
required deductions or payments that may arise in connection with such Award.
The Company shall not be required to issue any Shares under the Plan until such
obligations are satisfied.
 
          (b) The Administrator may, to the extent permitted under Applicable
Laws, permit a Participant (or in the case of the Participant’s death or a
permitted transferee, the person holding or exercising the Award) to satisfy all
or part of his or her tax, withholding, or any other required deductions or
payments by Cashless Exercise or by surrendering Shares (either directly or by
stock attestation) that he or she previously acquired; provided that, unless
specifically permitted by the Company, any such Cashless Exercise must be an
approved broker-assisted Cashless Exercise or the Shares withheld in the
Cashless Exercise must be limited to avoid financial accounting charges under
applicable accounting guidance and any such surrendered Shares must have been
previously held for any minimum duration required to avoid financial accounting
charges under applicable accounting guidance. Any payment of taxes by
surrendering Shares to the Company may be subject to restrictions, including,
but not limited to, any restrictions required by rules of the Securities and
Exchange Commission.
 

--------------------------------------------------------------------------------



     10. Non-Transferability of Awards.
 
          (a) General. Except as set forth in this Section 10, Awards may not be
sold, pledged, assigned, hypothecated, transferred or disposed of in any manner
other than by will or by the laws of descent or distribution. The designation of
a beneficiary by a Participant will not constitute a transfer. An Option may be
exercised, during the lifetime of the holder of the Option, only by such holder
or a transferee permitted by this Section 10.
 
          (b) Limited Transferability Rights. Notwithstanding anything else in
this Section 10, the Administrator may in its sole discretion grant Nonstatutory
Stock Options that may be transferred by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift to Family Members. Notwithstanding
the foregoing, beginning with (i) the period when the Company begins to rely on
the exemption described in Rule 12h-1(f)(1) promulgated under the Exchange Act,
as determined by the Board in its sole discretion, and (ii) ending on the
earlier of (A) the date when the Company ceases to rely on such exemption, as
determined by the Board in its sole discretion, or (B) the date when the Company
becomes subject to the reporting requirements of Section 13 or 15(d) of the
Exchange Act, an Option, or prior to exercise, the Shares subject to the Option,
may not be pledged, hypothecated or otherwise transferred or disposed of, in any
manner, including by entering into any short position, any “put equivalent
position” or any “call equivalent position” (as defined in Rule 16a-1(h) and
Rule 16a-1(b) of the Exchange Act, respectively), other than to (i) persons who
are Family Members through gifts or domestic relations orders, or (ii) to an
executor or guardian of the Participant upon the death or disability of the
Participant. Notwithstanding the foregoing sentence, the Board, in its sole
discretion, may permit transfers to the Company or in connection with a
Corporate Transaction (as defined below) or other acquisition transactions
involving the Company to the extent permitted by Rule 12h-1(f).
 
     11. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.
 
          (a) Changes in Capitalization. Subject to any action required under
Applicable Laws by the holders of capital stock of the Company, (i) the numbers
and class of Shares or other stock or securities: (x) available for future
Awards under Section 3 above and (y) covered by each outstanding Award, (ii) the
exercise price per Share of each outstanding Option, and (iii) any repurchase
price per Share applicable to Shares issued pursuant to any Award, shall be
automatically proportionately adjusted in the event of a stock split, reverse
stock split, stock dividend, combination, consolidation, reclassification of the
Shares, subdivision of the Shares or any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company. In the event of a declaration of an extraordinary dividend payable in a
form other than Shares in an amount that has a material effect on the Fair
Market Value, a recapitalization (including a recapitalization through a large
nonrecurring cash dividend), a rights offering, a reorganization, merger, a
spin-off, split-up, change in corporate structure or a similar occurrence, the
Administrator may make appropriate adjustments in one or more of (i) the numbers
and class of Shares or other stock or securities: (x) available for future
Awards under Section 3 above and (y) covered by each outstanding Award, (ii) the
exercise price per Share of each outstanding Option, and (iii) any repurchase
price per Share applicable to Shares issued pursuant to any Award, and any such
adjustment by the Administrator shall be made in the Administrator’s sole and
absolute discretion and shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to an Award. If, by reason of a transaction
described in this Section 11(a) or an adjustment pursuant to this Section 11(a),
a Participant’s Award agreement or agreement related to any Optioned Stock or
Restricted Stock covers additional or different shares of stock or securities,
then such additional or different shares, and the Award agreement or agreement
related to the Optioned Stock or Restricted Stock in respect thereof, shall be
subject to all of the terms, conditions and restrictions which were applicable
to the Award, Optioned Stock and Restricted Stock prior to such adjustment.
 
          (b) Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Award will terminate immediately prior to the
consummation of such action, unless otherwise determined by the Administrator.
 
          (c) Corporate Transactions. In the event of a sale of all or
substantially all of the Company’s assets, or a merger, consolidation or other
capital reorganization or business combination transaction of the Company with
or into another corporation, entity or person (a “Corporate Transaction”) and,
except as otherwise provided in the applicable Award agreement, each outstanding
Award shall be subject to the applicable merger or purchase agreement.
Notwithstanding the foregoing, in the event the successor or a parent or
subsidiary of such successor does not agree to assume any outstanding Option,
each such Option shall terminate upon the consummation of the Corporate
Transaction.
 
     12. Time of Granting of Awards. The date of grant of an Award shall, for
all purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Administrator.
 

--------------------------------------------------------------------------------



     13. Amendment and Termination of the Plan. The Board may at any time amend
or terminate the Plan, but no amendment or termination shall be made that would
materially and adversely affect the rights of any Participant under any
outstanding Award, without his or her consent. In addition, to the extent
necessary and desirable to comply with Applicable Laws, the Company shall obtain
the approval of holders of capital stock with respect to any Plan amendment in
such a manner and to such a degree as required.
 
     14. Conditions Upon Issuance of Shares. Notwithstanding any other provision
of the Plan or any agreement entered into by the Company pursuant to the Plan,
the Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel. As a condition to the exercise
of any Option or purchase of any Restricted Stock, the Company may require the
person exercising the Option or purchasing the Restricted Stock to represent and
warrant at the time of any such exercise or purchase that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is advisable or required by Applicable Laws. Shares issued upon
exercise of Options or purchase of Restricted Stock prior to the date, if ever,
on which the Common Stock becomes a Listed Security shall be subject to a right
of first refusal in favor of the Company pursuant to which the Participant will
be required to offer Shares to the Company before selling or transferring them
to any third party on such terms and subject to such conditions as is reflected
in the applicable Option Agreement or Restricted Stock Purchase Agreement.
 
     15. Beneficiaries. If permitted by the Company, a Participant may designate
one or more beneficiaries with respect to an Award by timely filing the
prescribed form with the Company. A beneficiary designation may be changed by
filing the prescribed form with the Company at any time before the Participant’s
death. Except as otherwise provided in an Award Agreement, if no beneficiary was
designated or if no designated beneficiary survives the Participant, then after
a Participant’s death any vested Award(s) shall be transferred or distributed to
the Participant’s estate or to any person who has the right to acquire the Award
by bequest or inheritance.
 
     16. Approval of Holders of Capital Stock. If required by Applicable Laws,
continuance of the Plan shall be subject to approval by the holders of capital
stock of the Company within twelve (12) months before or after the date the Plan
is adopted or, to the extent required by Applicable Laws, any date the Plan is
amended. Such approval shall be obtained in the manner and to the degree
required under Applicable Laws.
 
     17. Addenda. The Administrator may approve such addenda to the Plan as it
may consider necessary or appropriate for the purpose of granting Awards to
Employees or Consultants, which Awards may contain such terms and conditions as
the Administrator deems necessary or appropriate to accommodate differences in
local law, tax policy or custom, which may deviate from the terms and conditions
set forth in this Plan. The terms of any such addenda shall supersede the terms
of the Plan to the extent necessary to accommodate such differences but shall
not otherwise affect the terms of the Plan as in effect for any other purpose.
 

--------------------------------------------------------------------------------